Citation Nr: 0531750	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh with partial paralysis 
of the anterior crural nerve, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from November 1965 to May 1966 
and from May 1967 to May 1970.  He served in the Republic of 
Vietnam and received the Combat Action Ribbon and the Purple 
Heart Medal with one gold star.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which declined to reopen the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 20 percent rating for residuals of a shrapnel 
fragment wound to the left thigh, effective July 24, 1998, 
under Diagnostic Code 8526 (paralysis of the anterior crural 
nerve (femoral)).

The Board notes that the evaluation of the veteran's shrapnel 
fragment wound residuals has a complex history.  In an August 
1973 rating decision, the RO granted service connection for 
residuals of a fragment wound of the left thigh with a 
laceration of the superficial artery and rated the disorder 
as noncompensably disabling under Diagnostic Code 7805 (other 
scars).  In an August 1979 rating decision, the RO assigned a 
20 percent disability rating for residuals of a shrapnel 
fragment wound to the left thigh under Diagnostic Codes 8526-
5314 (injury to Muscle Group XIV).  That rating decision 
reflects that service connection was in effect for two 
residual scars with retained foreign bodies, a soft-tissue 
injury and a left femoral nerve injury.  In a June 1984 
rating decision, the RO assigned a 10 percent disability 
rating for the residuals of a shrapnel fragment wound to the 
left thigh under Diagnostic Code 8526, effective February 1, 
1984.  

When the case was before the Board in July 2003, the Board 
reopened the veteran's PTSD claim and remanded that issue as 
well as the issue of an increased rating for the veteran's 
shrapnel fragment wound, which was characterized to include 
two residual scars.  In an April 2004 rating decision, the RO 
established service connection for disability to muscle group 
XIII with a 30 percent evaluation, muscle group XV with a 20 
percent evaluation, and for peripheral neuropathy of the left 
lower extremity with a 20 percent evaluation, all as 
residuals of the veteran's shrapnel fragment injury.  The RO 
additionally issued a supplemental statement of the case 
regarding the issue of entitlement to separate compensable 
evaluations for associated scars.  The veteran has not 
indicated his disagreement with the April 2004 rating 
decision.  Therefore, the Board will limit its review to the 
issue of an increased rating for a shrapnel fragment wound to 
the left thigh with partial paralysis of the anterior crural 
nerve.



FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran has neuralgia of the anterior crural nerve 
that approximates moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for incomplete paralysis of the anterior crural nerve have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.124, 4.124a, Diagnostic Code 8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claims were received in 
July 1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate them.  A Statement of the 
Case, issued in June 1999, provided notice to the appellant 
of the evidence necessary to support his claims.  
Supplemental statements of the case dated in February 2000, 
August 2001, and July 2004 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in August 1998, October 1998, April 
2000, and October 2003 also instructed veteran regarding the 
evidence necessary to substantiate the claim and requested 
that he identify evidence supportive of the claim.  

The Board's July 2003 also provided guidance pertaining to 
the evidence and information necessary to substantiate the 
claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

Moreover, pertinent treatment records have been obtained and 
associated with the claims folder.  The veteran has been 
afforded VA examinations of his disabilities.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Analysis

Service Connection for PTSD

As noted above, the veteran served in Vietnam and received 
the Combat Action Ribbon and Purple Heart Medal.  His service 
medical records are negative for any diagnosis, complaint, or 
abnormal finding pertaining to his psychiatric health.  

A June 1989 VA consultation note indicates that the veteran 
had chronic pain in his left leg.  The treatment plan 
included a psychological evaluation.

A VA psychiatric examination was scheduled in January 1993, 
but the veteran failed to report for that examination.

The veteran was scheduled for VA mental health evaluations in 
September 1998 but did not keep two appointments.  At a March 
1999 appointment the veteran claimed that he had symptoms of 
PTSD.  He was scheduled for an evaluation, but subsequently 
telephoned to cancel the appointment.

At a VA mental health appointment in June 1999, the veteran 
reported a six to eight month history of worsening symptoms.  
He complained of nightmares, middle phase insomnia, social 
withdrawal, and irritability.  He reported that he drank up 
to 12 beers frequently to help him sleep.  He was unable to 
identify a psychosocial stressor which led to the worsening 
of his symptoms.  He reported difficulty with maintaining 
relationships.  He noted that he had worked at numerous jobs 
and that most terminations were due to conflicts with 
employers.  On mental status examination, thee veteran's 
affect appeared exaggerated and expressive.  He reported his 
mood as irritable and anxious.  Impulse control and judgment 
were intact.  The assessment was alcohol dependence and rule 
out PTSD.  

A September 1999 mental health treatment note indicates an 
assessment of provisional PTSD.  The provider indicated that 
the veteran was scheduled for testing and PTSD intake in 
November 1999.

In November 1999, the veteran presented for a PTSD 
assessment, which was to include an interview and 
psychological testing.  A full interview was conducted.  
However, the veteran stated that he had a conflicting 
appointment and was unable to complete the psychological 
testing.  No diagnosis was made.  The record reflects that 
the veteran did not keep his scheduled appointment for 
psychological testing.

A VA psychiatric examination was carried out in June 2001.  
The examiner noted that the veteran had been wounded in 
Vietnam.  The veteran reported that he belonged to the Elks 
and that he liked to hunt and fish.  He indicated that he 
drank about a 12-pack of beer in the evenings, and had done 
so for about thirty years.  He noted that if he was tired he 
went to sleep pretty quickly.  He did not describe any 
nightmares or flashbacks.  He stated that he handled stress 
by talking it out, and that he did not yell any more.  He 
endorsed depression and occasional crying.  On mental status 
examination the veteran was oriented and able to organize his 
thoughts.  Affect and mood are normal.  There was no 
psychosis, delusion, hallucination or organicity.  Intellect 
was average, and judgement and memory were good.  He had 
little insight.  The examiner concluded that the veteran did 
not have a psychiatric disorder, but suggested that he had 
some alcohol dependence.  

An additional VA psychiatric examination was conducted in 
January 2004.  The veteran's history was reviewed.  He 
reported that he was employed in construction and as a 
security officer.  He stated that he had a lot of friends and 
that he made friends easily.  He reported dreams about 
Vietnam and intrusive thoughts about Vietnam.  However, he 
denied that the dreams and intrusive thoughts interfered with 
his vocational or social activities.  He indicated that he 
quit drinking in January 2004.  On mental status examination, 
the veteran's speech was logical, relevant and coherent.  The 
veteran did not show any anger.  His mood was euthymic and 
his affect was appropriate.  He denied intrusive memories or 
delusions.  He related his belief that he did not have any 
mental illness, to include PTSD.  The examiner noted the 
veteran's history of significant in-service stressors and 
indicated that the veteran endorsed recurrent recollections 
and dreams.  However, he indicated that there was no evidence 
that the veteran had persistent avoidance of stimuli 
associated with trauma, nor were there symptoms  of increased 
arousal.  He stated that the veteran did not appear to be 
occupationally or socially impaired.  He concluded that the 
veteran did not meet the diagnostic criteria for PTSD at the 
time of the examination.  The diagnostic impression was 
alcohol abuse in remission.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence, the Board finds 
that service connection for PTSD is not warranted.  In this 
regard, the Board notes that a key element to establishing 
service connection is to show that veteran does have the 
claimed disability.  This element may only be shown through 
evidence of a diagnosis.  In the present case, VA treatment 
records show that the veteran has been assessed by a VA 
mental health clinic, and was assigned a provisional 
diagnosis of PTSD.  However, he did not return for additional 
testing which might have confirmed that diagnosis.  On the 
other hand, two VA examiners have concluded that the veteran 
does not have PTSD.  Rather, the June 2001 examiner concluded 
that the veteran had no psychiatric disorder, and the January 
2004 examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  
Absent a current diagnosis of PTSD, service connection for 
that disability cannot be granted.  Accordingly, the 
veteran's claim must fail because the preponderance of the 
evidence establishes that he does not currently have PTSD.

Increased Rating for Residuals of Shrapnel Fragment Wound to 
the Left Thigh

Review of the veteran's service medical records reveals that 
he was wounded by shrapnel in Vietnam in May 1968.  The 
injury was to his left leg, and he had a laceration of the 
left superficial femoral artery, which was resected and 
repaired with a saphenous vein graft.  Secondary closure was 
performed, and the veteran was subsequently medivaced to a 
the Naval Hospital at Corpus Christi.  Upon admission, the 
veteran complained of the inability to bend his left knee.  
Physical examination revealed a 10-inch scar extending from 
the left inguinal ligament distally across the anterior 
thigh.  The incision was well healed and there were good 
femoral and pedal pulses.  No motor nerve deficit was noted.  
Upon discharge, the veteran's only complaints were mild 
numbness over the tibial area and some twitching pains 
inferior to the scar on the left.  The veteran had full range 
of motion.

The veteran submitted the instant claim for increase in July 
1998.  At that time, the veteran's shrapnel fragment 
residuals were evaluated as 10 percent disabling pursuant to 
the criteria for paralysis of the anterior crural nerve.

A July 1998 VA treatment record shows that the veteran was 
treated for cellulitis of the left thigh.

A VA examination was conducted in September 1998.  The 
veteran reported that he had worked as a welder, but that he 
was unable to perform that type of work, and that he was 
working as a security officer.  The examiner noted that the 
veteran had incurred a shrapnel injury involving extensive 
soft tissue damage.  The veteran reported shooting pains 
since that time.  He denied swelling, but indicated that he 
had burning and shooting pains.  The examiner noted that the 
veteran had experienced cellulitis recently.  He also noted 
that EMG testing had revealed neuropathy of the left 
saphenous nerve.  He indicated that the veteran's pain 
pattern was entirely consistent with a neuroma in a partially 
severed superficial nerve.  He pointed out that the veteran 
had never had any motor deficit in the left leg.  The veteran 
reported flare-ups if he attempted to stand for more than 30 
minutes.  Physical examination revealed a large area of 
scarring beginning in the crease of the left groin and 
extending 60 percent of the way towards the knee in the 
middle and medial surface of the left thigh.  The femoral 
pulse was weak on the left and strong on the right.  The 
impression was status post shrapnel wound of the left thigh 
with extensive soft tissue damage and surgical repair, and 
post-traumatic neuropathy of the left saphenous nerve.  The 
examiner indicated that it was common for areas of injury to 
superficial nerves to have burning and shooting pains that 
were persistent, hard to treat, and long lasting.  He noted 
that the veteran was unable to work as a welder due to his 
symptoms.

In a February 1999 rating decision, the RO granted an 
increased evaluation for partial paralysis of the anterior 
crural nerve, awarding a 20 percent rating.

On VA examination in September 2000, the veteran reported 
progressive weakness and pain.  Physical examination revealed 
an 18-centimeter scar, with  muscle loss along the incision 
site.  The femoral pulse was present.  The veteran had very 
weak dorsiflexion of his left foot and very weak extensor 
longus flexion.  He had weakness of the entire leg on 
elevation against resistance.  He could flex his knee to 90 
degrees and extend it to zero degrees.  Range of motion of 
the hip was flexion to 90 degrees, extend it to 45 degrees, 
and abduct and adduct it to 45 degrees.  There was 
circumferential decrease to pinprick of the thigh, leg, and 
foot.  An X-ray In February 2000 revealed retained shrapnel 
in the left thigh.  Diagnoses were gunshot wound to the left 
thigh, retained shrapnel, muscle loss of the anterior thigh, 
weakness of the extensor hallicus longus, and weakness of the 
left leg.  

On further VA examination in June 2001, the veteran reported 
weakness in the left lower extremity involving the proximal 
and distal muscles.  He indicated that he had swelling in the 
left lower extremity, exacerbated by standing or walking.  He 
stated that he had an abnormal sensation of something 
pricking or biting inside of his left leg muscles.  He 
described some tingling in the nerves.  He also reported 
episodes of extreme spasm of the left lower extremity, with 
shaking and jerking.  Physical examination revealed full, 
painless range of motion of both lower extremities.  There 
was no effusion of instability of the knee joint.  While 
there was no pulse elicited in the left groin area, there 
were strong posterior tibial and dorsalis pedis pulses.  
Motor strength was 5/5 in all areas except the left lower 
extremity, where the hip flexors, hip extensors, knee flexors 
and extensors, and foot flexors and extensors were all 4+.  
The veteran had decreased sensation in the lower extremity 
below the knee and the left foot.  The impression was mild 
chronic neuralgia of the left lower extremity, vascular 
compromise of the left lower extremity, and post-traumatic 
neuropathy.

On VA orthopedic examination in January 2004, the examiner 
noted that the veteran had suffered from a shrapnel fragment 
wound, with the entrance being near the inguinal ligament and 
exit being at the posterior-medial thigh at the juncture of 
the upper and mid-thirds.  He indicated that since the 
injury, the veteran had complained of pain and weakness in 
the leg.  The veteran described pain which extended from his 
scar down along the medial side of the leg.  He also 
described some numbness along the lateral side of the thigh 
and leg.  Physical examination revealed full range of motion 
of the hips and knees.  The veteran reported swelling of his 
left ankle.  Femoral pulses were detected bilaterally and the 
veteran also had posterior-tibial and dorsalis pedis pulses 
in both feet.  Muscle testing revealed weakness of the 
quadriceps, hamstrings, gluteal muscle and calf groups.  The 
veteran was unable to toe walk, and he could carry out a 
"fair" heel walk.  The left quadriceps broke with manual 
resistance of a moderate amount.  As a result, the examiner 
concluded that the veteran had some weakness involving the 
calf muscles and the anterolateral group, proximal muscles of 
the thigh, and the gluteal area.  The examiner concluded that 
the veteran's shell fragment wound had caused some weakened 
movement and excess fatigability.  He indicated that he found 
no crepitation, incoordination, pain on movement, or 
deformity.  He noted that there was some atrophy.  He 
reported that he detected no pain of a notable degree.  He 
noted that while the veteran complained of pain, he was 
unable to measure it to his own satisfaction.  

A VA neurological examination was also conducted in January 
2004.  The veteran complained of permanent pain in spite of 
the fact that the wound had healed.  The examiner indicated 
that such pain was described as neuralgia.  On physical 
examination the veteran was unable to walk on his toes or 
heels.  Strength testing revealed extension and flexion at 
4/5, which the examiner noted was close to normal.  The 
veteran was completely numb to pinprick sensation over the 
left foot in a stocking distribution.  The examiner noted 
that such finding indicated peripheral neuropathy of the 
peroneal and sural  nerves.  The diagnosis was chronic 
neuralgia of the left femoral nerve and peripheral neuropathy 
involving the peroneal and sural nerves.

In an April 2004 rating decision, the veteran was awarded 
service connection for disability in muscle groups XIII and 
XV and for peripheral neuropathy in the medial and lateral 
peroneal, saphenous and sural nerve distributions.  

An additional VA examination was carried out in May 2004.  
The veteran reported pain and weakness mostly in the knee and 
ankle joints.  He also reported pain in the thigh associated 
with his scars.  He noted that he had pain with exertion, 
such as walking up stairs or arising from a squatting 
position.  He indicated that he was able to walk only one 
block due to the pain.  He complained of difficulty walking 
due to balance or equilibrium problems.  He stated that his 
daily activities were impacted by pain and weakness.  Sensory 
examination was impossible to interpret because the veteran 
had loss of sharp sensation in the entire left lower 
extremity.  The veteran was able to heel and toe walk with 
some difficulty due to poor balance.  Quadriceps strength was 
normal based on bent knee walk.  Examination of the veteran's 
skin revealed a 23 centimeter scar from the inguinal crease, 
extending down the medial side of the left to above the knee.  
The scar was nontender to palpation and was freely movable.  
The scar was slightly depressed and there was a small amount 
of tissue loss.  There was no traction of the scar.  The 
veteran complained of some pulling sensation on movement.  
The examiner also noted an exit wound scar which was 
circularly depressed and measured one by two centimeters, and 
a surgical scar traversing it, which was measured at 13 
centimeters.  That scar was also freely moveable and 
nontender.  All scars were noted to be well healed, without 
inherence to underlying tissue.  The impression was shrapnel 
fragment wounds of the left leg secondary to mortar round 
explosion.  The examiner indicated that the veteran's 
complaints of tingling through the thigh and leg were related 
to superficial sensory nerve damage from his wounds.  

In a July 2004 supplemental statement of the case, the RO 
continued the veteran's 20 percent evaluation for neuralgia 
as a residual of the veteran's shrapnel fragment wound.

As discussed above, the veteran is in receipt of various 
awards of service connection for the residuals of his 
shrapnel fragment wound.  However, the veteran has not 
expressed any disagreement with the awards and evaluations 
set forth in the April 2004 rating decision which increased 
his total evaluation from 20 percent to 60 percent.  
Accordingly, the Board will address only the issue which was 
developed for appellate consideration, which is the issue of 
evaluation of shrapnel fragment wound residuals of the left 
thigh with partial paralysis of the anterior crural nerve, to 
include separate compensable ratings for two scars.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as paralysis, with a maximum 
equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

The veteran is currently in receipt of a 20 percent 
evaluation for shrapnel fragment wound residuals of the left 
thigh with partial paralysis of the anterior crural nerve., 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526.  That 
diagnostic criteria addresses paralysis of the quadriceps 
extensor muscles, and allows a 10 percent evaluation for mild 
partial paralysis, a 20 percent evaluation for moderate 
partial paralysis, and a 30 percent evaluation for severe 
partial paralysis.  Complete paralysis of the anterior crural 
nerve warrants a 40 percent evaluation.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that an evaluation in excess of 20 
percent for paralysis of the anterior crural nerve is not 
warranted.  The veteran has endorsed pain and abnormal 
sensation in his left thigh, and the January 2004 VA examiner 
indicated that the veteran's complaints of pain could be 
described as neuralgia.  As discussed above, the maximum 
evaluation for neuralgia will be equal to moderate incomplete 
paralysis.  The current 20 percent evaluation contemplates 
moderate incomplete paralysis of the anterior crural nerve.  
This evaluation also contemplates the veteran's symptoms of 
numbness and weakness.  VA examinations have demonstrated 
only mild weakness, with the January 2001 examination 
revealing 4+ strength in the left lower extremity and the 
January 2004 examination revealing extension and flexion of 
4/5, which the examiner indicated was close to normal.  
Moreover, a May 2004 VA examination indicated that the 
veteran's quadriceps strength was normal.  

In sum, the Board concludes that the evidence does not 
demonstrate disability greater than that contemplated by the 
current evaluation for moderate incomplete paralysis of the 
anterior crural nerve with weakness and decreased sensation.  
The Board acknowledges that the veteran has a wide variety of 
symptoms associated with his shrapnel fragment injury.  
However, as noted previously, service connection has recently 
been established for injury to two muscle groups as well as 
for neuropathy associated with the injury.  As a result of 
those awards, the veteran's total compensable evaluation was 
increased from 20 percent to 60 percent.  With respect to the 
instant issue, however, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent for the residuals 
of a shrapnel fragment wound to the left thigh with partial 
paralysis of the anterior crural nerve.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shrapnel fragment wound to the left thigh with 
paralysis of the anterior crural nerve is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


